 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   CURTIS WILKERSON, et al.,
                                                           Case No.: 2:19-cv-01326-APG-NJK
12          Plaintiff(s),
                                                                          Order
13   v.
                                                                     [Docket No. 25]
14   MAIKA ABRIGO,
15          Defendant(s).
16         Defendant filed notice of independent medical examination. Docket No. 25. Discovery-
17 related documents must be served on opposing counsel, not filed on the docket unless ordered by
18 the Court. See Local Rule 26-8; see also Fed. R. Civ. P. 5(d)(1). No such order has been entered
19 in this case. Accordingly, the Court STRIKES the above-referenced document, and instructs the
20 parties to refrain from filing discovery documents on the docket in the future absent a Court order
21 that they do so.
22          IT IS SO ORDERED.
23         Dated: January 24, 2020
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
